ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that GREGORY R. McCLOSKEY, a Judge of the Municipal Court, be publicly reprimanded for violating Canon l(a judge should maintain high standards of conduct so the integrity and independence of the judiciary are preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 3A(6)(a judge shall neither initiate nor consider ex parte or other communications concerning a pending or impending proceeding), Canon 3C(l)(a) (a judge should disqualify himself from a proceeding in which the judge’s impartiality might reasonably be questioned), of the Code of Judicial Conduct and Rule l:12-l(e)(a judge is disqualified from presiding over any matter in which the judge “is interested in the event of the action”) and (f)(a judge is disqualified from any action in which there is any reason “which might preclude a fair and unbiased hearing and judgment, or which might reasonably lead counsel or the parties to believe so”);
And GREGORY R. McCLOSKEY having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and GREGORY R. McCLOSKEY, a Judge of the Municipal Court, is hereby publicly reprimanded.